                                           Case 4:20-cv-04940-JST Document 37 Filed 05/12/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            EUREKA DIVISION

                                   7

                                   8     OPERATING ENGINEERS HEALTH                           Case No. 20-cv-04940-JST (RMI)
                                         AND WELFARE TRUST FUND FOR
                                   9     NORTHERN CALIFORNIA, et al.,
                                                                                              ORDER RE: MOTION TO COMPEL
                                  10                      Plaintiffs,                         DISCOVERY
                                  11               v.                                         Re: Dkt. No. 24
                                  12     WALTERS & WOLF GLASS COMPANY,
Northern District of California
 United States District Court




                                  13                      Defendant.

                                  14

                                  15          Plaintiffs Operating Engineers’ Health and Welfare Trust Fund for Northern California, et

                                  16   al. (“Plaintiffs”), and Defendant Walters & Wolf Glass Company, a California Corporation

                                  17   (“Defendant” or “Walters & Wolf”), by and through their respective counsel of record, hereby

                                  18   resolved their dispute and agreed to the following:

                                  19          1.        Whereas a discovery hearing was held on May 11, 2021;

                                  20          2.        the Parties agreed that Defendant’s Counsel will provide Plaintiffs’ counsel with job

                                  21   cost reports for the O Street State Office Building Project, and the P Street State Office Building

                                  22   Project, both of which have been redacted as to dollar amounts;

                                  23          3.        Plaintiffs’ counsel will provide the job cost reports to Plaintiffs’ independent auditor

                                  24   for review;

                                  25          4.        if the independent auditor determines that certain dollar amounts on the job cost

                                  26   reports are necessary to complete the audit, Plaintiffs’ Counsel shall identify the specific information

                                  27   being requested and articulate the need for the information to Defendant’s Counsel, and Counsel for

                                  28   the Parties shall meet and confer in an attempt to reach a resolution; and,
                                           Case 4:20-cv-04940-JST Document 37 Filed 05/12/21 Page 2 of 2




                                   1          5.      in the event that the Parties find that they continue to be at an impasse following

                                   2   meaningful efforts to meet and confer, the Parties shall promptly file a joint letter brief outlining the

                                   3   dispute.

                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: May 12, 2021
                                   6

                                   7

                                   8                                                                  ROBERT M. ILLMAN
                                                                                                      United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          2
